Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 1 of 18 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
PRISCILIANO CRISTOBAL BONIFACIO, on behalf of
himself, and all others similarly situated,
                                                                          COMPLAINT
                                          Plaintiff,
                                                                          Civil Action No.
                     -against-
                                                                             1:19-cv-2168


JORGE ALDAZ, ATLANTIC TRAVEL EXPRESS OF
NEW YORK, INC., ATLANTIC TRAVEL EXPRESS
MULTISERVICES INC., AND ATLANTIC TRAVEL
SERVICES INC.,

                                          Defendants.
--------------------------------------X

             Plaintiff, PRISCILIANO CRISTOBAL BONIFACIO (hereinafter the “Plaintiff”), on

behalf of himself as well as all others similarly situated, by and through his counsel, The Marks

Law Firm, P.C., hereby files this Complaint and sues JORGE ALDAZ, ATLANTIC TRAVEL

EXPRESS OF NEW YORK, INC., ATLANTIC TRAVEL EXPRESS MULTISERVICES INC.,

and ATLANTIC TRAVEL SERVICES INC., (“Defendants”), for a) injunctive relief, b)

compensatory relief, and c) attorney fees and costs pursuant to 42 U.S.C. 12181, et. Seq. and 42

U.S.C. 12101, et. Seq., of the Americans with Disabilities Act (“ADA”), the New York Human

Rights Law (“NYCHRL”), and the New York State Human Rights Law (“NYSHRL”) and their

implementing regulations, in connection with accessibility barriers at various properties owned

and managed by Defendants and alleges:

                                           INTRODUCTION

    1. This is an action seeking to redress violations of state and federal laws at the Defendants

        location nationwide and those properties owned and operated by Defendants in this

        District.
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 2 of 18 PageID #: 2



  2. As set forth more fully below, Plaintiff, as well as a class consisting of hundreds of

     thousands of similarly situated disabled individuals, are functionally excluded from some

     or all of the goods, services, and amenities offered to the general public at each of the

     Defendant’s locations nationwide and in this District.

  3. By this litigation, Plaintiff, on behalf of himself and the class defined more fully below,

     seek to bring all of Defendants’ locations into compliance with applicable state and

     federal law, and to recover applicable damages owed to each member of the class, in

     accordance with the applicable laws.

                              JURISDICTION AND PARTIES

  4. This Court is vested with original jurisdiction over this dispute pursuant to 28 U.S.C.

     §1331 and §1343. This Court has supplemental jurisdiction over Plaintiffs’ state law

     claims that arise out of the same nucleus of facts and circumstances as the subject federal

     claims.

  5. Venue is proper in this Court, pursuant to 28 U.S.C. §1391(b)(1) and (2) Defendants

     conduct and continue to conduct a substantial and significant amount of business in this

     District, Defendants are subject to personal jurisdiction in this District, and a substantial

     portion of the conduct complained of herein occurred in this District and several of the

     store locations are in this District.

                                              PARTIES

  6. Plaintiff, at all relevant times, is a resident of New York State, County of Kings.

  7. Plaintiff has attempted to patronize Defendants’ premises in New York in the past, and

     intends to continue to patronize Defendants’ premises. However, unless Defendant is

     required to remove the access barriers described below, Plaintiff will continue to be
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 3 of 18 PageID #: 3



     denied full access to Defendants’ various premises and will be deterred from fully using

     Defendants’ facilities.

  8. Prisciliano Cristobal Bonifacio has at all relevant times suffered from a “qualified

     disability” under the ADA, because he is a paraplegic and use a wheelchair for mobility.

  9. Upon information and belief, Defendant ATLANTIC TRAVEL EXPRESS OF NEW

     YORK, INC. is a New York domestic business corporation authorized to conduct and

     conduction business within the State of New York.

  10. Upon information and belief, Defendant ATLANTIC TRAVEL EXPRESS OF NEW

     YORK, INC. has its principal executive offices at 105 Graham Avenue, Brooklyn, New

     York 11206.

  11. Upon   information       and   belief,   Defendant   ATLANTIC    TRAVEL       EXPRESS

     MULTISERVICES INC is a New York domestic business corporation authorized to

     conduct and conduction business within the State of New York.

  12. Upon   information       and   belief,   Defendant   ATLANTIC    TRAVEL       EXPRESS

     MULTISERVICES INC has its principal executive offices at 5219 4th Avenue,

     Brooklyn, New York 11220.

  13. Upon information and belief, Defendant ATLANTIC TRAVEL SERVICES INC. is a

     New York domestic business corporation authorized to conduct and conduction business

     within the State of New York.

  14. Upon information and belief, Defendant ATLANTIC TRAVEL SERVICES INC. has its

     principal executive offices at 1473 Myrtle Avenue, Brooklyn, New York 11237.

  15. Upon information and belief, Defendant Jorge Aldaz is the President or Chief Executive

     of ATLANTIC TRAVEL EXPRESS OF NEW YORK, INC., ATLANTIC TRAVEL
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 4 of 18 PageID #: 4



     EXPRESS MULTISERVICES INC., ATLANTIC TRAVEL SERVICES INC. and all

     Atlantic Travel branded facilities/stores (collectively, the “Corporate Defendants”).

  16. At all times relevant to this action, Defendant Jorge Aldaz participated in the operation

     and management of the Corporate Defendants.

  17. Upon information and belief, and at all times relevant to this action, Defendant Aldaz

     owned, operated, controlled and/or leased at least four other stores comprising the

     Corporate Defendants as related businesses for the purposes of providing travel, money

     transfer, and courier services. These stores locations are: 191 Wyckoff Avenue,

     Brooklyn, New York 11237; 4716 4th Avenue, Brooklyn, New York 11220; 5924 5th

     Avenue, Brooklyn, New York 11220; and 8514 19th Avenue, Brooklyn, New York

     11214.

  18. Upon information and belief, the Corporate Defendants do business as “Atlantic Travel”

     (collectively referred to hereinafter as the “Atlantic Travel Locations”) and are places of

     public accommodation subject to the ADA.

  19. Defendants, in whole or in part, own, operate, control and/or lease places of public

     accommodations.

  20. Defendants’ facilities are not fully accessible to, and independently usable by individuals

     who use wheelchairs.

  21. Defendants’ facilities are not fully accessible to, and independently usable by individuals

     who use wheelchairs.

  22. Defendant is in violation of the New York City Human Rights Law by denying the

     Plaintiff full and safe access to all of the benefits, accommodations and services of the

     Atlantic Travel Locations.
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 5 of 18 PageID #: 5



  23. The Defendant’s unlawful discriminatory conduct constitutes willful and wanton

     violations of the Administrative Code for which Plaintiff is entitled to an award of

     punitive damages. Admin. Code §8-502.



     CLASS ALLEGATIONS

  24. Plaintiff brings this class action on his own behalf, and also as a class action, pursuant to

     Federal Rule of Civil Procedure 23, on behalf of a class of people defined as follows:

            All disabled individuals who, because of disability, have been
            Excluded form some or all of the amenities available to the general
            public at any of the Atlantic Travel Locations.


  25. Excluded from the Class is any person who is an executive, officer, employee, and/or

     director of the Defendants corporations.

  26. The members of the Class are so numerous that joinder of all Class members is not

     practical. The size of the class will be determined through discovery.

  27. Plaintiff’s claims are typical of those of the entire Class. Plaintiff, along with every

     member of the Class, has suffered civil rights violations as a result of Defendants’

     continuing failure to comply with the ADA and ADAAG at all of the Atlantic Travel

     Locations.

  28. Plaintiff can and will adequately protect the interests of all members of the Class and has

     retained competent counsel experienced in both ADA and class action litigation. Plaintiff

     has no interests that are contrary to the interest of the Class members in this case.

  29. A class action is far superior to any other possible method for adjudicating this

     controversy. Each member of the Class is entitled to injunctive relief, as well as statutory

     damages under New York law.
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 6 of 18 PageID #: 6



  30. Common questions of law and fact prevail with respect to all members of the Class, and

     predominate over questions applicably solely to individual Class members. Among such

     common questions of law and fact is whether Defendants have violated Federal and New

     York State statutory obligations by failing to comply with the ADA and ADAAG, so that

     all physically disabled persons are afforded fair and equal access to each of the Atlantic

     Travel Locations.

  31. Plaintiff knows of no special or unique difficulties that would be encountered in the

     management of this litigation that might preclude its maintenance as a class action.

  32. The names and addresses of disabled individuals who are being excluded from full and

     equal access to the Atlantic Travel Locations is obtainable through traditional channels

     used to identify members of any class; notice of this case, informing members of the

     Class that this case exists and that he/she may be a member of the Class, can be delivered

     by U.S. or electronic mail, using techniques and in a form of notice similar to those

     customarily used in this class action litigation, and can additionally be advertised in the

     New York City area by television, internet, radio, and other means of transmission that

     are likely to reach members of the Class.

    COUNT I - VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

  33. Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

     allegation of the preceding paragraphs as if fully set forth herein.

  34. Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

     No individual shall be discriminated against on the basis of disability in the full and equal
     enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of
     any place of public accommodation by any person who owns, leases (or leases to), or
     operates a place of public accommodation.
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 7 of 18 PageID #: 7



  35. Defendants’ physical locations are public accommodations within the definition of Title

     III of the ADA, 42 U.S.C. § 12181(7).

  36. Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

     individuals with disabilities the opportunity to participate in or benefit from the goods,

     services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

     12182(b)(1)(A)(i).

  37. Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

     individuals with disabilities an opportunity to participate in or benefit from the goods,

     services, facilities, privileges, advantages, or accommodation, which is equal to the

     opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

  38. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also includes,

     among other things:

      [A] failure to make reasonable modifications in policies, practices, or procedures, when
     such modifications are necessary to afford such goods, services, facilities, privileges,
     advantages, or accommodations to individuals with disabilities, unless the entity can
     demonstrate that making such modifications would fundamentally alter the nature of such
     goods, services, facilities, privileges, advantages or accommodations; and a failure to
     take such steps as may be necessary to ensure that no individual with a disability is
     excluded, denied services, segregated or otherwise treated differently than other
     individuals because of the absence of auxiliary aids and services, unless the entity can
     demonstrate that taking such steps would fundamentally alter the nature of the good,
     services, facility, privilege, advantage, or accommodation being offered or would result
     in an undue burden.

  39. The ADA and 2004 ADA/ABA Accessibility Guidelines for Buildings and Facilities (36

     CFR Part 1191, Appendices B and C) along with 28 CFR Part 36, Subpart D, the New

     Construction and Alterations portion of Title III (all hereinafter referred to as the “2010

     Standards” or “Accessibility Standards”) dictate that property owners and operators of
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 8 of 18 PageID #: 8



     commercial premises being used as “commercial establishments” are responsible for

     complying with these Federal Accessibility Standards.

  40. Defendants have discriminated, and continue to discriminate, against the Plaintiff, and

     others that are similarly situated, by denying full and equal access to and full and equal

     enjoyment of goods, services, facilities, privileges, advantages, and/or accommodations

     at the Atlantic Travel Locations, in violation of these Accessibility Standards.

  41. The Atlantic Travel Locations are legally required to be (but are not) in compliance with

     the ADA and ADAAG; specifically:

         a. 105 Graham Avenue, Brooklyn, New York 11206:

                  i.   Failure to provide accessible entrance due to the step at the main and

                       only entrance in violation of ADAAG 206 and 303.

                 ii.   Required accessible check-out/service counters not provided in violation

                       of ADAAG 904.

                iii.   Required directional and information signage not provided in violation

                       of ADAAG 216.

                iv.    Failure to provide accessible features throughout the premises (clear

                       isles/path throughout the premises).

                 v.    Defendants fail to adhere to a policy, practice and procedure to ensure

                       that all facilities are readily accessible to and usable by disabled

                       individuals.

         b. 5219 4th Avenue, Brooklyn, New York 11220.

                  i.   Required accessible check-out/service counters not provided in violation

                       of ADAAG 904.
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 9 of 18 PageID #: 9



               ii.   Required ground space and turning space not provided in violation of

                     ADAAG 402 and 403.

              iii.   Failure to provide accessible seating for the computers.

              iv.    Failure to provide an accessible restroom.

               v.    Required directional and information signage not provided in violation

                     of ADAAG 216.

              vi.    Defendants fail to adhere to a policy, practice and procedure to ensure

                     that all facilities are readily accessible to and usable by disabled

                     individuals.

        c. 1473 Myrtle Avenue, Brooklyn, New York 11237.

                i.   Failure to provide accessible entrance due rise more than ½ inch at the

                     main and only entrance in violation of ADAAG 206 and 303.

               ii.   Required accessible check-out/service counters not provided in violation

                     of ADAAG 904.

              iii.   Failure to provide accessible seating for the computers.

              iv.    Failure to provide an accessible restroom.

               v.    Failure to provide accessible phone booths.

              vi.    Required directional and information signage not provided in violation

                     of ADAAG 216.

             vii.    Defendants fail to adhere to a policy, practice and procedure to ensure

                     that all facilities are readily accessible to and usable by disabled

                     individuals.

        d. 191 Wyckoff Avenue, Brooklyn, New York 11237:
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 10 of 18 PageID #: 10



                 i.   Failure to provide accessible entrance due to the steps at the main and

                      only entrance in violation of ADAAG 206 and 303.

                ii.   Required accessible check-out/service counters not provided in violation

                      of ADAAG 904.

               iii.   Failure to provide accessible seating for the computers.

               iv.    Failure to provide an accessible restroom.

                v.    Failure to provide accessible phone booths.

               vi.    Required directional and information signage not provided in violation

                      of ADAAG 216.

              vii.    Defendants fail to adhere to a policy, practice and procedure to ensure

                      that all facilities are readily accessible to and usable by disabled

                      individuals.

         e. 4716 4th Avenue, Brooklyn, New York 11220:

                 i.   Failure to provide accessible entrance due to the step at the main and

                      only entrance in violation of ADAAG 206 and 303.

                ii.   Required accessible check-out/service counters not provided in violation

                      of ADAAG 904.

               iii.   Failure to provide accessible seating for the computers.

               iv.    Failure to provide accessible phone booths.

                v.    Required directional and information signage not provided in violation

                      of ADAAG 216.
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 11 of 18 PageID #: 11



               vi.    Defendants fail to adhere to a policy, practice and procedure to ensure

                      that all facilities are readily accessible to and usable by disabled

                      individuals.

         f. 5924 5th Avenue, Brooklyn, New York 11220:

                 i.   Failure to provide accessible entrance due rise more than ½ inch at the

                      main and only entrance in violation of ADAAG 206 and 303.

                ii.   Required accessible check-out/service counters not provided in violation

                      of ADAAG 904.

               iii.   Failure to provide accessible seating for the computers.

               iv.    Failure to provide accessible phone booths.

                v.    Required directional and information signage not provided in violation

                      of ADAAG 216.

               vi.    Defendants fail to adhere to a policy, practice and procedure to ensure

                      that all facilities are readily accessible to and usable by disabled

                      individuals.

         g. 8514 19th Avenue, Brooklyn, New York 11214:

                 i.   Failure to provide accessible entrance due to the step at the main and

                      only entrance in violation of ADAAG 206 and 303.

                ii.   Required accessible check-out/service counters not provided in violation

                      of ADAAG 904.

               iii.   Required directional and information signage not provided in violation

                      of ADAAG 216.
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 12 of 18 PageID #: 12



                 iv.     Defendants fail to adhere to a policy, practice and procedure to ensure

                         that all facilities are readily accessible to and usable by disabled

                         individuals.

   42. This is not intended as a complete list of ADA and ADAAG violations at the Atlantic

      Travel Locations. Additional violations will be set forth within Plaintiff’s expert

      disclosures and report, following inspections made of each location pursuant to Fed. R.

      Civ. 34.

   43. To date, the barriers and other violations of the ADA still exist and have not been

      remedied or altered in such a way as to effectuate compliance with the provisions of the

      ADA.

   44. Remediating the ADA and ADAAG violations set forth herein is both technically feasible

      and readily achievable.

   45. Plaintiff and the Class intend to visit Atlantic Travel Locations in the future (upon

      Defendants’ compliance with an Order of this Court requiring Defendants to remedy the

      ADA violations at issue) in order to utilize all of the goods, services facilities, privileges,

      advantages and/or accommodations offered at the Atlantic Travel Locations; however, in

      light of their disabilities, unless and until the Atlantic Travel Locations are brought into

      full compliance with the ADA and its implementing regulations, Plaintiff and the Class

      will remain unable to fully, properly, and safely access the Atlantic Travel Locations

      and/or the goods, services, facilities, privileges, advantages and/or accommodations

      offered therein.

   46. Pursuant to ADA, 42 U.S.C. §1201 et. Seq. and the Accessibility Standards, the

      Defendants were required to make the Premises, places of public accommodation,
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 13 of 18 PageID #: 13



         accessible to person with disabilities since January 28, 1992. To date, the Defendants

         have failed to comply with this mandate.

         47.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the

         Plaintiff injunctive relief; including an order to alter the Atlantic Travel Locations to

         make them readily accessible to, and useable by, individuals with disabilities to the extent

         required by ADA, and closing the Atlantic Travel Locations until the requisite

         modifications are completed.

          COUNT II – VIOLATIONS OF THE NEW YORK CITY HUMAN RIGHTS

         LAW

       48.       Plaintiff repeats, reiterates, and re-alleges each and every allegation contained

 hereinabove in paragraphs “1” through “47” inclusive of this Complaint with the same force and

 effect as if hereinafter set forth at length.

       49.       The New York City Human Rights Law provides:

               a. It shall be an unlawful discriminatory practice for any person, being the owner,

                  lessee, proprietor, manager, superintendent, agent or employee of any place or

                  provider of public accommodation because of the actual or

                  perceived…disability…of any person, directly or indirectly, to refuse, withhold

                  from or deny to such person any of the accommodations, advantages, facilities or

                  privileges thereof…to the effect that any of the accommodations, advantages,

                  facilities and or denied to any person on account of…disability…

                  NYC Admin. Code §8-107(4)(a).
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 14 of 18 PageID #: 14



       50.       Defendants are in violation of the New York City Human Rights Law by denying

 the Plaintiff full and safe access to all of the benefits, accommodations and services of the

 Atlantic Travel Locations.

       51.      The Defendants’ unlawful discriminatory conduct constitutes willful and wanton

 violations of the Administrative Code for which Plaintiff is entitled to an award of punitive

 damages. Admin. Code §8-502.



 COUNT III – VIOLATIONS OF THE NEW YORK STATE HUMAN RIGHTS LAW

       52.      Plaintiff repeats, reiterates, and re-alleges each and every allegation contained

 hereinabove in paragraphs “1” through “51” inclusive of this Complaint with the same force and

 effect as if hereinafter set forth at length.

       53.      The New York State Human Rights Law provides:

             a. It shall be unlawful discriminatory practice for any person, being the owner, lessee,

                 proprietor, manager, superintendent, agent, or employee of any place of public

                 accommodation…because of the…disability…of any person, directly, or

                 indirectly, to refuse, withhold from or deny to such person any of the

                 accommodations, advantages, facilities, or privileges thereof…to the effect that

                 any of the accommodations, advantages, facilities and privileges of any such

                 place shall be refused, withheld from or denied to any person on account

                 of…disability…

                 NYS Exec. Law §296 (2)(a).

       54.       Defendants’ Premises is a place of public accommodation as defined in the New

 York State Human Right Law.
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 15 of 18 PageID #: 15



      55.      The Defendants have further violated the New York State Human Rights Law by

 being in violation of the rights provided under the ADA.

      56.      Defendants are in violation of the New York State Human Rights law by denying

 the Plaintiff full and safe access to all of the benefits, accommodations and services of the

 Atlantic Travel Locations.

                                        PRAYER FOR RELIEF

      57.       The Plaintiff and Class demand compensatory damages in an amount to be

 determined by proof, including all applicable statutory damages and fines, for violations of their

 civil rights under New York State Human Rights Law and City Claw, including compensatory

 damages contemplated by §297(4)(c), plus punitive damages pursuant to the Administrative

 Code of the City of New York.

      58.      Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the

 Plaintiff’s injunctive relief; including an order to alter the Atlantic Travel Locations to make

 them readily accessible to, and useable by, individuals with disabilities to the extent required by

 the ADA, the New York City Human Rights Law, and the New York State Human Rights law,

 and closing the Subject Facilities until the requisite modifications are completed.

      59.      Plaintiff’s reasonable attorneys’ fees, expenses, and costs of suit as provided by

 state and federal law;

        WHEREFORE, the Plaintiff, for the Class, hereby demands judgment against the

 Defendants and requests the following injunctive and declaratory relief:

            a. Certifying this action as a Class Action;

            b. Naming the Plaintiff as the representatives Named Class Plaintiff on behalf of all

                absent Class members;
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 16 of 18 PageID #: 16



         c. Appointing The Marks Law Firm, PC as Class Counsel for all purposes in this

            action;

         d. Granting the Plaintiff and all Class members all injunctive, monetary and other

            relief available under applicable law, including but not limited to:

                 i.   The Court declares the Atlantic Travel Locations owned, operated,
                      leased, controlled, and/or administered by the Defendants are in
                      violation of the ADA, the New York City Human Rights Law, and of the
                      New York State Human Rights Law;

                ii.   A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28
                      CFR §36.504 (a) which directs Defendants to take all steps necessary to
                      remove the architectural barriers described above and to bring its
                      facilities into full compliance with the requirements set forth in the
                      ADA, and its implementing regulations, so that its facilities are fully
                      accessible to, and independently usable by, individuals who use
                      wheelchairs, and which further directs that the Court shall retain
                      jurisdiction for a period to be determined after Defendants’ facilities
                      come into compliance with the relevant requirements of the ADA to
                      ensure that Defendants have adopted and is following an institutional
                      policy that will in fact;
                 i.   Cause Defendants to remain fully in compliance with the law;

                ii.   The Court enter an order directing the Defendants to evaluate and
                      neutralize their policies, practices and procedures toward persons with
                      disabilities, for such reasonable time to as to allow the Defendants to
                      undertake and complete corrective procedures to the Atlantic Travel
                      Locations;

               iii.   The Court enter an order requiring the closure of each of the Atlantic
                      Travel Locations until such time as the location has been brought into
                      full compliance with the ADA and ADAAG;

               iv.    An award to each member of the Class equal to the maximum amount
                      permitted by the NYSHRL and/or NYCHRL

         e. Granting Class Counsel an award of their attorneys’ fees and costs of suit,

            reflective of the work done in prosecuting this action, the time spent, the effort

            and hard costs invested, and results obtained, in light of the Court’s judgment
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 17 of 18 PageID #: 17



             informed by awards in other similar cases of comparable difficulty and

             complexity.

          f. The Court award such other and further relief as this Court deems necessary, just

             and proper.

 Dated: New York, New York
        April 4, 2019

                                          THE MARKS LAW FIRM, PC

                                          By:__________________
                                           BRADLY G. MARKS
                                          175 Varick Street, 3rd Fl
                                           New York, NY 10014
                                           T:(646) 770-3775
                                           F: (646) 770- 2639
                                           brad@markslawpc.com
Case 1:19-cv-02168-LDH-SJB Document 1 Filed 04/12/19 Page 18 of 18 PageID #: 18




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 PRISCILIANO CRISTOBAL BONIFACIO, on behalf of himself, and all others similarly
 situated,

                                Plaintiff,

                -against-

 JORGE ALDAZ, ATLANTIC TRAVEL EXPRESS OF NEW YORK, INC.,
 ATLANTIC TRAVEL EXPRESS MULTISERVICES INC., AND ATLANTIC TRAVEL
 SERVICES INC.,


                                Defendants,


                            SUMMONS AND COMPLAINT




                             THE MARKS LAW FIRM, PC
                               Attorney for Plaintiff
                              175 Varick Street, 3rd FL
                               New York, NY 10014
